Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments dated 7-20-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 6 and 16.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  system comprising:
one or more processors; and
one or more computer-readable media storing instructions executable by the one or more processors, 
wherein the instructions, when executed, cause the system to perform operations comprising:
capturing sensor data of an environment using at least one sensor of an autonomous vehicle;
generating, based at least in part on the sensor data, 
a multi-channel image representing 
a top-down view of the environment, 
the multi-channel image comprising 
a bounding box associated with 
a vehicle and 
velocity information associated with the vehicle, 
the vehicle being separate from the autonomous vehicle;
inputting the multi-channel image representing the top-down view of the environment into 
a machine learning model trained to generate 
a heat map associated with prediction probabilities of possible locations associated with the vehicle;
determining, based at least in part on the heat map, 
a predicted trajectory associated with the vehicle; and
determining, based at least in part on the predicted trajectory, 
a trajectory for the autonomous vehicle to travel in the environment”.
	Zhong is the closet prior art and discloses a multichannel image. See col. 13, lines 1-30. 
	Zhong also shows a top down view of the environment. See FIG. 7. It also shows the bounding box in FIG. 12.   It also shows velocity information at col. 5, lines 60-66 and a 10 channel descriptor in block 180. 
	However, Zhong is silent as to prediction probabilities of possible location associated with the vehicle. 

	Zhong is silent as to [a]  system comprising:
one or more processors; and
one or more computer-readable media storing instructions executable by the one or more processors, 
wherein the instructions, when executed, cause the system to perform operations comprising:
capturing sensor data of an environment using at least one sensor of an autonomous vehicle;
generating, based at least in part on the sensor data, 
a multi-channel image representing 
a top-down view of the environment, 
the multi-channel image comprising 
a bounding box associated with 
a vehicle and 
velocity information associated with the vehicle, 
the vehicle being separate from the autonomous vehicle;
inputting the multi-channel image representing the top-down view of the environment into 
a machine learning model trained to generate 
a heat map associated with prediction probabilities of possible locations associated with the vehicle;
determining, based at least in part on the heat map, 
a predicted trajectory associated with the vehicle; and
determining, based at least in part on the predicted trajectory, 
a trajectory for the autonomous vehicle to travel in the environment”.
	Ferguson discloses prediction probabilities associated with the vehicle.  See FIG. 7c and possible trajectories of 710-730. 

	Ferguson is silent as to [a]  system comprising:
one or more processors; and
one or more computer-readable media storing instructions executable by the one or more processors, 
wherein the instructions, when executed, cause the system to perform operations comprising:
capturing sensor data of an environment using at least one sensor of an autonomous vehicle;
generating, based at least in part on the sensor data, 
a multi-channel image representing 
a top-down view of the environment, 
the multi-channel image comprising 
a bounding box associated with 
a vehicle and 
velocity information associated with the vehicle, 
the vehicle being separate from the autonomous vehicle;
inputting the multi-channel image representing the top-down view of the environment into 
a machine learning model trained to generate 
a heat map associated with prediction probabilities of possible locations associated with the vehicle;
determining, based at least in part on the heat map, 
a predicted trajectory associated with the vehicle; and
determining, based at least in part on the predicted trajectory, 
a trajectory for the autonomous vehicle to travel in the environment”.
	Yao teaches a bounding box and a heat map.  Yao is silent as to [a]  system comprising:
one or more processors; and
one or more computer-readable media storing instructions executable by the one or more processors, 
wherein the instructions, when executed, cause the system to perform operations comprising:
capturing sensor data of an environment using at least one sensor of an autonomous vehicle;
generating, based at least in part on the sensor data, 
a multi-channel image representing 
a top-down view of the environment, 
the multi-channel image comprising 
a bounding box associated with 
a vehicle and 
velocity information associated with the vehicle, 
the vehicle being separate from the autonomous vehicle;
inputting the multi-channel image representing the top-down view of the environment into 
a machine learning model trained to generate 
a heat map associated with prediction probabilities of possible locations associated with the vehicle;
determining, based at least in part on the heat map, 
a predicted trajectory associated with the vehicle; and
determining, based at least in part on the predicted trajectory, 
a trajectory for the autonomous vehicle to travel in the environment”.
	Vogl teaches a top down pre-processing of an image using a machine learning vision system.  See col. 9, line 5 to col. 12, line 44 and claims 1-14. 

	Vogl is silent as to [a]  system comprising:
one or more processors; and
one or more computer-readable media storing instructions executable by the one or more processors, 
wherein the instructions, when executed, cause the system to perform operations comprising:
capturing sensor data of an environment using at least one sensor of an autonomous vehicle;
generating, based at least in part on the sensor data, 
a multi-channel image representing 
a top-down view of the environment, 
the multi-channel image comprising 
a bounding box associated with 
a vehicle and 
velocity information associated with the vehicle, 
the vehicle being separate from the autonomous vehicle;
inputting the multi-channel image representing the top-down view of the environment into 
a machine learning model trained to generate 
a heat map associated with prediction probabilities of possible locations associated with the vehicle;
determining, based at least in part on the heat map, 
a predicted trajectory associated with the vehicle; and
determining, based at least in part on the predicted trajectory, 
a trajectory for the autonomous vehicle to travel in the environment”.
	Teller teaches a cost for teach trajectory. Teller is silent as to [a]  system comprising:
one or more processors; and
one or more computer-readable media storing instructions executable by the one or more processors, 
wherein the instructions, when executed, cause the system to perform operations comprising:
capturing sensor data of an environment using at least one sensor of an autonomous vehicle;
generating, based at least in part on the sensor data, 
a multi-channel image representing 
a top-down view of the environment, 
the multi-channel image comprising 
a bounding box associated with 
a vehicle and 
velocity information associated with the vehicle, 
the vehicle being separate from the autonomous vehicle;
inputting the multi-channel image representing the top-down view of the environment into 
a machine learning model trained to generate 
a heat map associated with prediction probabilities of possible locations associated with the vehicle;
determining, based at least in part on the heat map, 
a predicted trajectory associated with the vehicle; and
determining, based at least in part on the predicted trajectory, 
a trajectory for the autonomous vehicle to travel in the environment”.
 	Krishnamurthy et al. teaches a masked heat map.  This reference is silent as to [a]  system comprising:
one or more processors; and
one or more computer-readable media storing instructions executable by the one or more processors, 
wherein the instructions, when executed, cause the system to perform operations comprising:
capturing sensor data of an environment using at least one sensor of an autonomous vehicle;
generating, based at least in part on the sensor data, 
a multi-channel image representing 
a top-down view of the environment, 
the multi-channel image comprising 
a bounding box associated with 
a vehicle and 
velocity information associated with the vehicle, 
the vehicle being separate from the autonomous vehicle;
inputting the multi-channel image representing the top-down view of the environment into 
a machine learning model trained to generate 
a heat map associated with prediction probabilities of possible locations associated with the vehicle;
determining, based at least in part on the heat map, 
a predicted trajectory associated with the vehicle; and
determining, based at least in part on the predicted trajectory, 
a trajectory for the autonomous vehicle to travel in the environment”.
Azziz teaches different channels and placing different information like velocity in the channels.  Azziz is silent as to [a]  system comprising:
one or more processors; and
one or more computer-readable media storing instructions executable by the one or more processors, 
wherein the instructions, when executed, cause the system to perform operations comprising:
capturing sensor data of an environment using at least one sensor of an autonomous vehicle;
generating, based at least in part on the sensor data, 
a multi-channel image representing 
a top-down view of the environment, 
the multi-channel image comprising 
a bounding box associated with 
a vehicle and 
velocity information associated with the vehicle, 
the vehicle being separate from the autonomous vehicle;
inputting the multi-channel image representing the top-down view of the environment into 
a machine learning model trained to generate 
a heat map associated with prediction probabilities of possible locations associated with the vehicle;
determining, based at least in part on the heat map, 
a predicted trajectory associated with the vehicle; and
determining, based at least in part on the predicted trajectory, 
a trajectory for the autonomous vehicle to travel in the environment”.
	Yao teaches a machine learning CNN network and is silent as to [a]  system comprising:
one or more processors; and
one or more computer-readable media storing instructions executable by the one or more processors, 
wherein the instructions, when executed, cause the system to perform operations comprising:
capturing sensor data of an environment using at least one sensor of an autonomous vehicle;
generating, based at least in part on the sensor data, 
a multi-channel image representing 
a top-down view of the environment, 
the multi-channel image comprising 
a bounding box associated with 
a vehicle and 
velocity information associated with the vehicle, 
the vehicle being separate from the autonomous vehicle;
inputting the multi-channel image representing the top-down view of the environment into 
a machine learning model trained to generate 
a heat map associated with prediction probabilities of possible locations associated with the vehicle;
determining, based at least in part on the heat map, 
a predicted trajectory associated with the vehicle; and
determining, based at least in part on the predicted trajectory, 
a trajectory for the autonomous vehicle to travel in the environment”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668